                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              JONESBORO DIVISION

GARY LEON WEBSTER                                                               PLAINTIFF
ADC #114018

v.                             CASE NO. 3:19-cv-00079-JM

JAY EBBERT, Probation/Parole                                                  DEFENDANT
Officer, Jonesboro

                                       JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice; the relief sought is denied. The Court certifies that an in forma pauperis appeal

is considered frivolous and not in good faith.

       DATED this 17th day of June, 2019.


                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
